A restraining order was issued, and at the trial a verdict was returned by the jury in favor of the defendants.
Judgment was rendered upon the verdict, dissolving the restraining order and directing the collection of the tax, and also adjudging the liability of the plaintiffs and their surety on the injunction bond in certain contingencies.
The plaintiffs excepted and appealed.
We have considered the exceptions of the plaintiffs to the refusal to submit certain issues, and to the charge, and *Page 844 
find them without merit. The issue submitted covers every phase of the controversy, and the charge is free from objection.
The exception to the judgment must be sustained, as the liability of the plaintiffs and their surety on the injunction bond cannot be determined in advance of any loss or damage, proven or sustained. The defendant will be taxed with the costs of this Court.
Modified and affirmed.
(787)